AFTER REMAND FROM SUPREME COURT
RUSSELL, Judge.
The portion of this court’s prior judgment requiring that the Board continue paying the employee pending the outcome of the review panel’s hearing has been reversed by the Supreme Court of Alabama. On remand to this court, and in compliance with the supreme court’s opinion of May 15, 1992, 601 So.2d 93, this cause is now affirmed in part, reversed in part, and remanded to the trial court for a judgment consistent with the supreme court’s opinion.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
ROBERTSON, P.J., and THIGPEN, J., concur.